KtKKpatRICK, J.,
with whom Woelet, C.J. joins, dissenting.
I am unable to agree with the majority that the Customs Court erred in ruling that the importation is dutiable under Paragraph 353 as an article having as an essential feature an electrical element or device.
It is designated a “ ‘Monophoto’ Filmsetting Machine,” its function is photocomposing and its end product is a sensitized paper or film for use in offset and gravure printing processes.
The majority refers to the Monotype machine, which provides cast composed printers’ type as its end product, and notes that that end product not only may be used directly for the final printing, but may be employed instead to print a “reproproof” which, in turn, may be *129photographed to provide a film serving the same purpose as the end product of the importation. They then find no basis for regarding a Monotype machine as “more than” a typesetting machine and then apply the same conclusion to the imported Monophoto machine.
Of course the Monotype machine itself is a typesetting machine, casting composed printers’ type and falling within the dictionary definitions of such a machine. But obviously “more than” that typesetting machine would be required to produce the end product of the imported machine, which, it appears, never produces set type such as is the end product of the Monotype machine.
I would affirm the judgment of the Customs Court.